DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/28/2019 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Paragraph [0016] appears to have a typographical error.  Please consider revising “heating beings” to “heating begins.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes et al. (US 9248501 B1).  
Regarding claims 1 and 4-5, Johannes teaches “a powder consolidation apparatus includes a mold including a cavity which defines the shape of a shaped body” (which reads upon “a method loading powder into a mold, comprising”, as recited in the instant claim; column 2, lines 46-61).  Johannes teaches that “the cavity 14 is fed with a metal-containing powder 24, which includes solid metal particles, or with a liquid 
Regarding claim 2, modified Johannes teaches the method of claim 1 as stated above.  Johannes is silent regarding the frequency of the ultrasonic waves, specifically, Johannes is silent regarding wherein the ultrasonic wave has a vibration frequency in a range of 5 KHz to 5 MHz.  It should be noted that the frequency of the ultrasonic waves is a result effective variables.  Johannes teaches that the agitation improves mass transport and may increase the temperature, both of which can increase the reaction rates, and that unexpectedly, it has been observed that the agglomeration process 
Regarding claim 3, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches “a controller for maintaining a temperature of the liquid in the cavity at less than 100° C” (column 2, lines 46-61).  
Regarding claim 6, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the dispersant is water” (FIGs. 3-4).  
Regarding claims 7 and 11, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the shaped body may be post-treated” (column 9, lines 1-10).  Johannes teaches that “this step may include one or more substeps selected from cleaning (5A), sintering (5B), polishing (5C), further shaping (5D), and the like” (column 9, lines 1-10; cleaning reads on removing the mold and decanting).  
Regarding claims 9-10, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the shaped body may be post-treated” (column 9, lines 1-10).  Johannes teaches that “this step may include one or more substeps selected from cleaning (5A), sintering (5B), polishing (5C), further shaping (5D), and the 
Regarding claim 13, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the Pb particles were assumed to be inelastic and spherical” (column 20, line 65 – column 21, line 3).  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  
Regarding claim 14, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the electrostatic forces are thought to be created by the surface charge and the charged ion barrier surrounding each individual particle as described by the Derjaguin and Landau, Verwey and Overbeek (DLVO) theory (see, e.g., Lyklema, J., et al. DLVO-theory, a dynamic re-interpretation. Adv. Colloid Interface Sci. 83, 33-69 (1999); Segets, D. et al. Experimental and Theoretical Studies of the Colloidal Stability of Nanoparticles—A General Interpretation Based on Stability Maps. ACS Nano 5, 4658-4669 (2011))” (column 11, lines 10-19).  
Regarding claim 15, modified Johannes teaches the method of claim 1 as stated above.  Johannes is silent regarding the loading of the powder in suspension, specifically, Johannes is silent regarding wherein the powder is present in the suspension in an amount of about 10% to about 40% by weight, based on the total weight of the suspension.  It should be noted that the loading of the powder is a result effective variable.  Johannes teaches that powder may also be added and exposed at 
Regarding claim 17, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches “the example of lead (Pb)” (column 4, lines 37-45).  
Regarding claims 18-19, modified Johannes teaches the method of claim 1 as stated above.  Johannes teaches that “the temperature of the solution can be controlled (3C) using an external heat source 18, such as a heating mantle, hot plate, and/or heating tape” (column 7, lines 51-57).  Johannes teaches that “agitation mechanisms can be used to decrease the agglomeration time and increase the rate of the densification process by particle and ionic mass transport, respectively, and that these mechanisms may include ultrasonic agitation, stirring, shaking, and other mechanisms that cause solid particle and ionic mass transport in addition to creating an equilibrium imbalance” (column 16, lines 14-40).  Johannes teaches “a controller for maintaining a temperature of the liquid in the cavity at less than 100° C” (column 2, lines 46-61).  

Allowable Subject Matter
Claims 8, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REBECCA JANSSEN/Examiner, Art Unit 1733